Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 5 November 2020, is acknowledged.  No claims are amended therein.  New claim 14 is added.   Claim 12 remains withdrawn as being directed to a non-elected invention.  Accordingly, claims 1 – 7, 9 – 11, 13, and 14 are available for active consideration.
REJECTIONS MAINTAINED 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of the appropriate paragraph of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 7, 9 – 11, and 13 are rejected pursuant to 35 U.S.C. § 103, as obvious over Haschke ‘351, in view of US 2013/0041029 A1 to Bar-Yoseph, F., et al., claiming priority to 26 April 2010 (“Bar-Yoseph ‘029”), and US 2011/0300204 A1 to Van Der Beek, E., et al., claiming priority to 11 December 2008 (“Van Der Beek ‘204”).
The Invention As Claimed 
Applicants claim a composition comprising partially hydrolysed protein and an oil mix comprising palmitic acid esterified to triacylglycerols, wherein the palmitic acid esterified in the sn-2 position of triacylglycerol is in the an amount of from 32% to 44% by weight of the total palmitic acid and palmitic acid esterified in the sn-1(3) position of triacylglycerol is in an amount of from 20% to 68% by weight of total palmitic acid, wherein the weight ratio between the partially hydrolysed protein and the palmitic acid esterified in the sn-2 position of the triglycerol is 1.5:1 to 35:1, wherein the partially hydrolysed protein is partially hydrolysed whey protein, 
The Teachings of the Cited Art 
Haschke ‘351 discloses a nutritional composition that comprises 26.2 – 34.0 g/L of hydrolysed whey protein with a degree of hydrolysis between 8 and 20% (see ¶0009]), a fat source, of which 20 - 50% wgt comprises medium chain triglycerides, wherein the lipids in the fat source may be sourced from palm oil (see ¶[0022]), wherein the composition promotes growth in low birth weight infants (see ¶[0010]), wherein the fat source includes from 5 - 20% wgt of a structured lipid in which the triglycerides have been esterified such that ≥ 40% wgt of the palmitic acid residues in the fat source are in the Sn-2 position [< 60% wgt at Sn-1(3) position] (see ¶[0023]), wherein the composition can further comprise calcium at 130 to 170 mg/100 kcal (see ¶[0026]), wherein, in a specific embodiment, the composition comprises 3.6 g of hydrolysed whey protein per 100 kcal, 0.32 g sn-2 palmitate per 100 kcal, Ca (150 mg/100 kcal), P (88 mg/100 kcal), and a Ca/P ratio of 1.7 (see Ex. 1 ¶[0037]).  The reference does not expressly disclose a nutritional composition comprising ionic calcium, such as from calcium citrate, calcium 
Bar-Yoseph ‘029 discloses method of inducing and promoting development of beneficial gut flora in a subject, the method comprising administering to the subject a lipid composition comprising a vegetable-derived fat source, wherein the fat source is a triglyceride fat source comprising triglycerides with 15 - 55% palmitic acid moieties out of the total fatty acids, and wherein the level of palmitic acid moieties at the sn-2 position of the glycerol backbone is at least 30% of total palmitic acid (see Abstract), wherein infants fed with a diet rich in palmitic acid at the sn-2 position in the form of lipid compositions experienced reduction in the number of pathogenic bacteria in the gut while the number of beneficial bacteria in the gut increased (see ¶[0055], and wherein the vegetable-derived fat source comprises at least about 40% of the total palmitic acid residues are present at the sn-2 position of the glycerol backbone (see ¶[0094]).
	Van Der Beek ‘204 discloses a nutritional composition for infants and/or toddlers comprising a lipid composition (see Abstract), wherein the composition comprises high levels of palmitic and stearic acids, as observed in human milk (see ¶[0014]), wherein the composition comprises 350 mg – 1500 mg of calcium/100 g dry weight of the composition (see ¶[0117]), and see ¶[0118]), resulting in a ratio of Ca/P between 2.5 and 1.0 (see ¶[0118]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a nutritional composition for low birth weight infants, wherein the composition comprises hydrolysed whey protein with a degree of hydrolysis between 8 and 20%, and a fat source, such as palm oil, comprising from 5 - 20% wgt of a structured lipid in which the triglycerides have been esterified with palmitic acid, wherein the composition comprises 11% wgt of palmitic acid, as well as calcium (150 mg/100 kcal), phosphorous (88 mg/100 kcal), and a Ca/P ratio of 1.7, wherein at least about 40% of the total palmitic acid residues are present at the sn-2 position [< 60% wgt at Sn-1(3) position], as taught by Haschke ‘351, and wherein the calcium is in the form of a phosphate salt, as taught by Van Der Beek ‘204.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Bar-Yoseph ‘029 as to the beneficial effects of an infant diet comprising palmitic acid triglycerides esterified at the sn-2 position, and by the teachings of Van Der Beek ‘204 demonstrating the utility of the use of a salt of calcium due to its solubility in an aqueous nutritional composition, as well as by the reference’s teaching of the criticality of maintaining adequate levels of calcium to avoid energy and, potentially, bone loss through soap formation with fatty acids such, as palmitic acid (see ¶[0005]).  
With respect to the limitations recited in claims 1 and 13, which limitations are directed to the mass ratio between the protein content and the content of palmitic acid esterified in the sn-2 position being in the range of 1.5 : 1 to 35 : 1, or 2.5:1 to 10:1, the Examiner notes that the See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Further with respect to the quantitative limitations recited in claims 6, 8, and 11, the Examiner notes that the corresponding measures as taught in the cited references are not exactly congruent with the claim limitations.  However, it is the Examiner’s position that the cited art, when expressed with corresponding units, teaches a range of loadings or concentrations that significantly overlap with the claim limitations and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  More specifically, claim 4 recites a limitation directed to the compositions of the invention comprising “ionic calcium.”  The Examiner notes that the cited references, although each teach a calcium component in the disclosed formulations, do not explicitly characterize the calcium component as “ionic” calcium.  However, it is the Examiner’s position that one of ordinary skill in the art would recognize that the calcium source would necessarily be in an ionic form in order to be bioavailable, as expected in a nutritional composition.  In addition, the cited references explicitly teach the presence of both calcium and phosphorous in the disclosed compositions, and Van Der Beek ‘204 specifically discloses phosphorous in the form of phosphate anions.  In light of these teachings, and further in light of 
With respect to claim 11, which claim recites a limitation directed to the amount of partially hydrolysed protein comprising “at least 50% of the total amount of protein,” the Examiner notes that the cited art does not teach an express proportion of hydrolysed and non-hydrolysed protein in the protein component.  However, it is the Examiner’s position that, in the absence of an express teaching of the inclusion of non-hydrolysed protein in the protein component, it is reasonable to presume that all of the protein is partially hydrolysed protein, thus meeting the quantitative limitation of “at least 50%” of the protein being partially hydrolysed.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 7, 9 – 11, and 13 would have been obvious within the meaning of 35 USC § 103.

NEW GROUNDS OF REJECTION 
Claim 14 is rejected pursuant to 35 U.S.C. § 103, as obvious over Haschke ‘351, in view of Bar-Yoseph ‘029, and Van Der Beek ‘204, as applied in the above rejection of claims 1 – 7, 9 – 11 and 13, and further in view of US 2003/0072865 A1 to Bindels, J., et al., claiming priority to 13 December 1999 (“Bindels ‘865”).
The Invention As Claimed 
The invention with respect to claim 1 is described above.  In addition, Applicants claim a composition comprising partially hydrolysed protein and an oil mix comprising palmitic acid esterified to triacylglycerols, wherein the composition comprises 9 to 17 g of partially hydrolysed protein per liter of the composition.

The Teachings of the Cited Art 
	The teachings of Haschke ‘351, Bar-Yoseph ‘029, and Van Der Beek ‘204 are relied upon as applied in the above rejection of claims 1 – 7, 9 – 11 and 13.  The references do not expressly disclose a composition comprising 9 to 17 g of partially hydrolysed protein per liter of the composition.  The teachings of Bindel ‘865 remedy that deficiency.
	Bindels ‘865 discloses infant formula that results in reduced constipation, abdominal discomfort and gastrointestinal problems, the formula comprising at least one protein component, and at least one lipid component that can be easily digested by an infant, wherein the protein fraction comprises a hydrolysate prepared by hydrolysing a protein starting material, such as a whey protein (see Abstract), wherein the formula comprises lipid/triglyceride components present that do not contain high amounts of fatty acids in the Sn-1 or Sn-3 position of glycerol, and, in particular, does not contain high amounts of palmitic acid in the Sn-1 or Sn-3
position (see ¶[0020]), wherein palmitic acid residues in the lipid component make up 10% to 30% or, preferably 16 - 24%, of all fatty acid residues present in the triglycerides (see ¶[0040]), wherein the palmitate residue in the Sn-1 or Sn-3 position make up no more than 16%, or no more than 10.7%, of all triglycerides present (see ¶[0041]), wherein, in specific embodiments, the protein component is present in the range of 6.4 to 16.0% wgt (see ¶¶[0046] – [0049]), wherein the sources of the protein fraction comprise whey proteins, dephosphorylated casein or soy protein, and mixtures thereof, as well as specific protein fractions from caseins, such as those from which part of, or most, α-caseins have been removed (see ¶[0055]), wherein the protein is in the form of an hydrosylate (see ¶[0056]), wherein the formula has a reduced overall fat see ¶[0064]), wherein the calcium content (expressed as mg of calcium/ 00 kcal of energy content of the formula) is less than 80 mg/100 kcal, as compared to 82 – 120 mg/100 kcal for conventional infant formulas (see ¶[0067]), wherein the hydrolysate is present in the formula in an amount between 10 and 30 g/100 L (see ¶[0095]), and wherein the hydrosylate is obtained by processes that result in a protein component that is non-sensibilising/allergenic (see ¶[0105]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a nutritional composition for low birth weight infants, wherein the composition comprises hydrolysed whey protein with a degree of hydrolysis between 8 and 20%, and a fat source, such as palm oil, comprising from 5 - 20% wgt of a structured lipid in which the triglycerides have been esterified with palmitic acid, wherein the composition comprises 11% wgt of palmitic acid, as well as calcium (150 mg/100 kcal), phosphorous (88 mg/100 kcal), and a Ca/P ratio of 1.7, wherein at least about 40% of the total palmitic acid residues are present at the sn-2 position [< 60% wgt at Sn-1(3) position], as taught by Haschke ‘351, and wherein the calcium is in the form of a phosphate salt, as taught by Van Der Beek ‘204, and wherein the amount of hydrolysed protein in the composition is in an amount between 10 and 30 g/L of the composition, as taught by Bindels ‘865.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Bindels ‘856 to the effect that wherein a formula comprising the disclosed hydrosylate is non-sensibilising/allergenic (see ¶[0105]).
See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 14 would have been obvious within the meaning of 35 USC § 103.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7, 9 – 11, 13, and 14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 7, 9, and 10 of co-pending Application No. 15/536,828 (“the ‘828 application”), in view of Bindels ‘865. 
Claims 1 – 7, 9 – 11, 13 have been described supra.  In addition, Applicants claim a composition comprising partially hydrolysed protein and an oil mix comprising palmitic acid 
Claims 1 – 7, 9, and 10 of the ‘828 application are directed to a composition comprising partially hydrolysed protein and an oil mix comprising palmitic acid esterified to triacylglycerols, wherein the palmitic acid esterified in the sn-2 position of triacylglycerol is in the an amount of from 20% to 60% by weight of total palmitic acid and palmitic acid esterified in the sn-1(3) position of triacylglycerol is in the an amount of from 40% to 80% by weight of total palmitic acid, wherein the partially hydrolysed protein is partially hydrolysed whey protein, wherein the partially hydrolysed protein has a degree of hydrolysation from 8% to 24%, wherein the composition furthermore comprises ionic calcium, wherein the ionic calcium is calcium phosphate, wherein the composition comprises ionic calcium in an amount of at least 1.7 mmol/L, wherein the oil mix comprises palmitic acid in an amount of at least 8% by weight based on total amount of total fatty acids, wherein the oil mix comprises palmitic acid in an amount of 8 to 30% by weight, and wherein the amount of partially hydrolysed proteins is at least 50% of the total amount of protein.  The enumerated claims of the ‘828 application do not disclose a composition wherein hydrolysed protein is present at 9 – 17 g/L.  The teachings of Bindels ‘865, as set forth above, remedy that deficiency.
This is a provisional obviousness-type double patenting rejection.


Response to Applicants’ Arguments 
prima facie case of obviousness over the references of record on the basis that compositions comprising hydrolysed proteins and an oil mix with a component of palmitic acid residues esterified at the sn-2 position can result in a significant reduction in calcium secretion to a level associated with compositions having a much higher sn-2 palmitate level, but with hydrolysed proteins.  Thus, according to Applicants, the combination of the specified oil mix and hydrolysed proteins results in a synergistic effect, as reflected in reduced calcium excretion.  In support of this contention, Applicants point to page 16, lines 8 – 11 of their specification, which disclosure teaches that a ratio of protein to sn-2 palmitate glycerides in the range of 1.5:1 to 35:1 is responsible for the unexpected results, which ratio is recited in claim 1.
	In this regard, the Examiner notes that the primary reference cited in the obviousness rejection, Haschke ‘351, discloses a specific embodiment wherein the loadings of hydrolysed protein and sn-2 palmitate residues meet the ratio as recited in claim 1.  Example 1 (see ¶[0037]), discloses a nutritional composition, with an energy density of 80 kcal/100 mL, with the following composition:
-	Hypoallergenic hydrolysed whey protein:	3.6 g/100 kcal
-	Fat						5.2 g/100 kcal
		-	Interesterified palm oil/palmitate	0.57 g/100 kcal (11% of fat content )
sn-2 palmitate			0.32 g/100 kcal (56% of palmitate)
Thus, based on this loading of the components, the ratio of hydrolysed protein to sn2- residues, expressed as mass/100 kcal, would be 11.25 (3.6 g hydrolysed protein/0.32 g sn-2 See MPEP § 2112.01 II.  “Products of identical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).
The Examiner further notes that the cited references do not address the issue of calcium retention.  However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  See MPEP § 2145 II:  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
With respect to the obviousness-type double patenting rejection, Applicants assert that “a terminal disclaimer would be premature at this stage in prosecution because the present claims have not yet been allowed, and thus, the final version of these claims is not yet known.”  Consequently, Applicants request that the rejection be held in abeyance.  However, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a see MPEP 37 CFR §§ 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as Applicants have taken no action regarding these rejections at this time.
	Consequently, based on the above discussion, Applicants’ arguments are unpersuasive, and the rejections are maintained.
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONCLUSION
7.	Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619